PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
*143Claimant seeks $622.60 for forms supplied to respondent, State Board of Education, which were not accepted by respondent as the forms were not the required size due to a misunderstanding in the Purchase Order. The claim was originally filed against the Department of Education; however, upon a Motion to Amend the style of the claim by the respondent, the Court included the Department of Finance & Administration as a co-respondent. Respondents, in their Answer, state that the parties have agreed to settle the claim for $311.30. Respondent, State Board of Education, admits liability in the amount of $155.65, and respondent, Department of Finance & Administration, also admits liability in the amount of $155.65.
The Court has considered this claim in accordance with the provisions of W. Va. Code §14-2-19, which pertains to claims under existing appropriations during the current fiscal year 1983-84. The Court hereby directs the respondents to pay this claim in accordance with W. Va. Code §14-2-19.
Award of $155.65 against the State Board of Education.
Award of $155.65 against the Department of Finance & Administration.